DETAILED ACTION
This Office Action is in response to the application filed on December 13, 2019. Claims 1-7, 9-11, and 25-34 are pending and are examined.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 7, 9, 25, and 31 (and those claims depending therefrom) are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Specifically, these claims fail to have consistent and clear representation as to whether the calculations in them apply to every single target object of multiple target objects or a particular target object. For example, claim 1 recites “detecting target objects… and determining first position information, a size, a moving direction, and speed information of each of the target objects” then recites “calculating position information according to… information of the target object” – the claims should be clear as to whether “the target object” 
Claims 3 and 27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. These claims recite “determining a magnification… corresponding to the angle of view”. However, the claims from which they depend also recite “determining a magnification… according to the size of the target object”. It is not clear whether these are the same magnification, further limited, or different magnifications.
Claims 4, 10, 28, and 32 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. These claims recite “the preset condition comprise[s]: a sum of the tracking durations for the target objects being less than the departure time of any of the target objects and having a maximum value” – it is not clear from this phrase whether the “maximum value” pertains to the sum of tracking durations or the departure time.
Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 6 recites “taking the obtained trackind duration as the dureation for the target object”, however it is not clear whether the “obtained tracking duration” is the “preset tracking duration” 
Claims 10 and 32 are further rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. These claims recite “determining, for each target block, target objects with the same moving direction…” – it is not clear what the moving direction is the “same” as, whether the target objects are to have the same moving direction as each other, as a different moving object, etc.
The claims are generally narrative and indefinite, failing to conform with current U.S. practice.  They appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors. Appropriate correction is required.
Allowable Subject Matter
Claims 1-7, 9-11, and 25-34 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The closest prior art of record U.S. Patent Publication No. 2011/0310219 recites the detection of target objects by a master camera including position information, size, direction, and speed information, and controlling a slave PTZ camera’s capturing position and zoom to capture the targets based on the determined location of the target objects as obtained by the master camera. However, in such art, the objects and their position information, size, direction, and speed information are obtained from an omnidirectional image rather than a panoramic video. Thus, it does not disclose detecting target objects in a panoramic video frame acquired by a panoramic camera. Such prior art also does not disclose calculating position information for capturing the object with the PTZ camera based on the position 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINDSAY JANE KILE UHL whose telephone number is (571)270-0337.  The examiner can normally be reached on 8:30 AM-5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Vaughn can be reached on (571)272-3922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LINDSAY J UHL/               Examiner, Art Unit 2481